Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 14, 2011,
by and among K-V Pharmaceutical Company, a Delaware corporation, with its
principal offices at One Corporate Woods Drive, Bridgeton, Missouri 63044 (the
“Company”), and the investors (individually, a “Buyer” and collectively, the
“Buyers”) listed on the Schedule of Buyers attached hereto (the “Schedule of
Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. Each Buyer, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, that
aggregate number of shares of the Class A Common Stock, par value $0.01 per
share, of the Company (the “Common Stock”), set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers (which aggregate amount for all Buyers
together shall be 9,950,000 shares of Common Stock and shall collectively be
referred to herein as the “Common Shares”).

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights with respect to the Securities under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

D. The Common Shares are also referred to herein as the “Securities”.

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES

(a) Purchase of Common Shares.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, shall purchase from the Company on the Closing Date
(as defined below), the number of Common Shares as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers (the “Closing”).

(i) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time on February 17, 2011 (or such later date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of Thompson Coburn LLP, One US Bank Plaza, St.
Louis, Missouri 63101.



--------------------------------------------------------------------------------

(ii) Purchase Price. The aggregate purchase price for the Common Shares to be
purchased by each such Buyer at the Closing (the “Purchase Price”) shall be the
amount set forth opposite each Buyer’s name in column (4) of the Schedule of
Buyers, which shall be equal to the amount of $3.25 per Common Share times the
number of Common Shares purchased.

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares to be issued and sold to such Buyer
at the Closing, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to each Buyer the Common Shares (allocated in the amounts as such Buyer shall
request) which such Buyer is then purchasing hereunder, in each case duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) Organization and Good Standing. If the Buyer is an entity, such Buyer is a
corporation, partnership or limited liability company duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Buyer has the requisite power and authority to
enter into and perform the Transaction Documents (as defined in Section 3(b)) to
which such Buyer is a party and to purchase the Common Shares being sold to it
hereunder. If Buyer is an entity, the execution, delivery and performance of the
Transaction Documents to which such Buyer is a party by such Buyer and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Buyer or its Board of Directors, stockholders
or partners, as the case may be, is required. The Transaction Documents to which
such Buyer is a party have been duly authorized, executed and delivered by such
Buyer and constitute, or shall constitute when executed and delivered, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with the terms thereof, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(c) No Public Sale or Distribution. Such Buyer is acquiring the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act and pursuant to the applicable
terms of the Transaction

 

-2-



--------------------------------------------------------------------------------

Documents (as defined in Section 3(b)). Such Buyer is acquiring the Securities
hereunder in the ordinary course of its business. Such Buyer does not presently
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities. As used in this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

(d) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(e) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(f) Information and Exculpation.

(i) Such Buyer and its advisors, if any, have been furnished with all materials
relating to the business, finances, prospects and operations of the Company and
materials relating to the offer and sale of the Securities that have been
requested by such Buyer as it has deemed necessary or appropriate to conduct its
due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Such Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Such Buyer understands that its
investment in the Securities involves a high degree of risk and is able to
afford a complete loss of such investment. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

(ii) Such Buyer acknowledges that it is making such investment based on the
results of its own due diligence investigation of the Company, including the
representations and warranties being made by the Company in this Agreement, and
such Buyer has not relied on any information or advice furnished by or on behalf
of the Agent (as defined below) in connection with the transactions contemplated
hereby. Such Buyer acknowledges that Agent has not made, any representations and
warranties with respect to the Company or the transactions contemplated hereby,
and such Buyer will not rely on any statements made by Agent, orally or in
writing, to the contrary. Such Buyer further acknowledges that Agent will not be
responsible for the ultimate success of its investment in the Company. In light
of the foregoing, to the fullest extent permitted by law, such Buyer releases
Agent, its employees, officers and affiliates from any liability with respect to
such Buyer’s participation in the transactions contemplated hereby.

(iii) Such Buyer and its advisors, if any, have had access to and opportunity to
review all filings made by the Company with the SEC pursuant to the Securities

 

-3-



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended (the “1934 Act”), on or after March 31, 2010
(the “1934 Act Filings”). Neither any inquiries of such Buyer pursuant to
subparagraph (i) of this Section 2(f) nor any other due diligence investigation
conducted by such Buyer shall modify, limit or otherwise affect such Buyer’s
right to rely on the Company’s representations and warranties contained in this
Agreement; provided, however, the Buyer acknowledges and agrees that all
representations and warranties made by the Company in the Agreement are
qualified by any and all disclosures made in the 1934 Act Filings, including,
without limitation, those set forth under the heading “Risk Factors” and
“Cautionary Note Regarding Forward-Looking Statements.”

(g) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(h) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined in Section 2(c)) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. The Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document, including, without
limitation, this Section 2(h); provided, that such Buyer and its pledgees make
such pledge in accordance with applicable laws.

 

-4-



--------------------------------------------------------------------------------

(i) Legends. Such Buyer understands that the certificates or other instruments
representing the Securities, until such time as the resale of the Securities
have been registered under the 1933 Act as contemplated by the Registration
Rights Agreement, except as set forth below, shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(k) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(l) No General Solicitation. Each Buyer acknowledges that the Securities were
not offered to such Buyer by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, website, or similar media,
or broadcast over television or radio, or (ii) any seminar or meeting to which
such Buyer was invited by any of the foregoing means of communications.

 

-5-



--------------------------------------------------------------------------------

(m) Independent Investment. Except as may be disclosed in any filings with the
SEC by the Buyers under Section 13 and/or Section 16 of the 1934 Act, such Buyer
has not agreed to act with any other Buyer for the purpose of acquiring,
holding, voting or disposing of the Securities purchased hereunder for purposes
of Section 13(d) under the 1934 Act, and such Buyer is acting independently with
respect to its investment in the Shares.

(n) Brokers. No Person will have, as a result of the transactions contemplated
by the Transaction Documents, any valid right, interest or claim against or upon
the Company or any Subsidiary for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Buyer.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that, subject to the
disclosures in the Company’s 1934 Act Filings:

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity (i) in which the Company,
directly or indirectly, owns not less than 25% of the capital stock or holds a
corresponding equity or similar interest and (ii) which has operations) is duly
incorporated or organized, as the case may be, and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated or
organized, as applicable, and have the requisite power and authority to own
their properties and to carry on their business as now being conducted. Each of
the Company and its Subsidiaries is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)) (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Common Shares have
been duly authorized by the Company’s Board of Directors and no further filing,
consent or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Transaction Documents have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

-6-



--------------------------------------------------------------------------------

(c) Issuance of Securities. The Common Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof and the Common Shares shall be fully paid and nonassessable
with the holders being entitled to all rights accorded to a holder of Common
Stock. Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or bylaws of the Company
or any of its Subsidiaries, or (ii) except for the agreements set forth on
Schedule 3(d) for which the Company has received signed consents to the
transactions contemplated herein by the counterparties to such agreements,
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any applicable law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the New York Stock Exchange (the
“Principal Market”)) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the cases of clauses (ii) and (iii) such as would not
reasonably be expected to have a Material Adverse Effect.

(e) Consents. Except for the consent of the counterparties to the agreements set
forth on Schedule 3(d), which consents have been received by the Company, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than (x) any consent, authorization or order that has been
obtained as of the date hereof, (y) any filing or registration that has been
made as of the date hereof or (z) any filings which may be required to be made
by the Company with the SEC, state securities administrators or the Principal
Market, subsequent to the Closing; provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the Buyers
herein).

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an

 

-7-



--------------------------------------------------------------------------------

“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144 of
the 1933 Act), or (iii) to the knowledge of the Company, a “beneficial owner” of
more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d-3 of the 1934 Act). The Company further acknowledges that no Buyer is acting
as a financial advisor or fiduciary of the Company or any of its Subsidiaries
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company nor any
of its Subsidiaries, or to the Company’s knowledge, any of its or their
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company acknowledges that it has engaged
Jefferies & Company, Inc. as placement agent (the “Agent”) in connection with
the sale of the Securities. Other than the Agent, neither the Company nor any of
its Subsidiaries has engaged any other placement agent in connection with the
sale of the Securities and no Person (other than the Agent) is entitled to any
placement agent, financial advisory, finder’s or other fee arising from this
transaction as a result of any agreement, arrangement or understanding entered
into by or on behalf of the Company.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Securities under the 1933 Act or
cause the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation or the
laws of the State of Delaware which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the

 

-8-



--------------------------------------------------------------------------------

Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company with respect to the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.

(j) 1934 Act Filings and Historical Financial Statements. As of their respective
filing dates, the 1934 Act Filings complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the 1934 Act Filings, and none of the 1934
Act Filings, at the time they were filed with the SEC (as the information
contained in such 1934 Act Filings may have been amended, modified,
supplemented, corrected, rescinded or otherwise withdrawn in subsequent material
filed by the Company with the SEC), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The consolidated
audited financial statements of the Company and its Subsidiaries for the Fiscal
Year ended March 31, 2010 were prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) in effect as of the date thereof and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Company and its Subsidiaries as at the date thereof
and the results of operations and cash flows, on a consolidated basis, of the
entities described therein for the period then ended.

Each registration statement and any amendment thereto filed by the Company since
January 1, 2009 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed by the Company since
January 1, 2009 pursuant to Rule 424(b) under the 1933 Act, as of its issue date
and as of the closing of any sale of securities pursuant thereto did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(k) Absence of Certain Changes. Since December 31, 2009, other than as set forth
on Schedule 3(k) or as disclosed in the 1934 Act Filings, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the matters set forth on Schedule 3(k), no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur, with respect
to the Company or its Subsidiaries or their respective business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws in its reports under
Section 13(a) or 15(d) of the 1934 Act and which has not been publicly
announced.

 

-9-



--------------------------------------------------------------------------------

(m) Conduct of Business. Neither the Company nor any of its Subsidiaries (a) is
in violation of any term of or in default under its Certificate of Incorporation
or Bylaws or other organizational documents; (b) is in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or (c) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(n) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

(o) Transactions With Affiliates. Except as set forth in the 1934 Act Filings,
none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.

(p) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (x) 150,000,000 shares of Class A Common Stock,
(y) 75,000,000 shares of Class B Common Stock, par value $0.01 per share (“Class
B Common Stock”), and (z) 5,000,000 shares of Preferred Stock, par value $0.01,
of which 840,000 are designated 7% Cumulative Convertible Preferred Stock, par
value $0.01 (“Preferred Stock”). As of February 10, 2011, (1) 38,580,559 shares
of Class A Common Stock, 11,280,285 shares of Class B Common Stock, and 40,000
shares of Preferred Stock are issued and outstanding, (2) 337,500 shares are
reserved for issuance pursuant to conversion of the Preferred Stock,
(3) 3,295,842 shares are reserved for issuance pursuant to the Company’s
employee incentive plan and other options outstanding, (4) 12,578,511 shares are
reserved for issuance pursuant to warrants outstanding, (5) 11,663,378 shares
are reserved for issuance pursuant to a warrant that is expected to be issued
February 28, 2011, and (6) 8,691,880 shares are reserved for issuance pursuant
to other securities not described above that are exercisable or exchangeable
for, or convertible into, shares of Common Stock. All of such outstanding shares
have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Except as set forth above in this Section 3(p) or on Schedule
3(p), or as disclosed in the 1934 Act Filings: (i) none of the Company’s capital
stock is subject to preemptive rights or any other similar rights or any liens
or

 

-10-



--------------------------------------------------------------------------------

encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (iv) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (v) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vi) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (vii) the Company and its Subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect.

(q) Material Contracts. Schedule 3(q) contains a true, correct and complete list
of all the Material Contracts in effect on and as of the Closing Date. Except as
described on Schedule 3(q), all such Material Contracts are in full force and
effect and no defaults currently exist by the Company or any Subsidiary and, to
the knowledge of the Company, to any other Person party thereto.

(r) Absence of Litigation. Except as set forth in Schedule 3(r) or as disclosed
in the 1934 Act Filings, to the Company’s knowledge, there are no legal
proceedings about to be commenced or threatened against the Company or any of
its Subsidiaries except potential product liability claims which may be asserted
in the ordinary course of business (but none of which would exceed, in the
aggregate, the insurance coverage of the Company and its subsidiaries). To the
Company’s knowledge, there are no legal proceedings about to be commenced or
threatened against such the Company or its Subsidiaries that could reasonably be
expected to result in, or has resulted in, a Material Adverse Effect.

(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.

 

-11-



--------------------------------------------------------------------------------

(t) Employee Relations. Neither the Company nor any of its Subsidiaries has
knowledge of any unfair labor practice that could reasonably be expected to have
a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against the Company or any of its Subsidiaries, or to the knowledge of
the Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Company or any of
its Subsidiaries or to the knowledge of the Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving the
Company or any of its Subsidiaries, and (c) to the knowledge of the Company, no
union representation question existing with respect to the employees of the
Company or any of its Subsidiaries and, to the best knowledge of the Company, no
union organization activity that is taking place, except such as is not
reasonably likely to have a Material Adverse Effect.

(u) Title. Except for pursuant to the arrangements set forth on Schedule 3(u),
the Company and its Subsidiaries have good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by them which is material to the business of the Company and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects except such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries. Any real property and facilities held under lease by the
Company and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

(v) Intellectual Property Rights. Attached hereto as Schedule 3(v) is a true,
correct, and complete listing, as of the date hereof, of (i) all trademark
registrations and pending trademark applications, copyright registrations,
issued patents and pending patent applications and domain name registrations, as
to which the Company or any Subsidiary is the owner (other than Intellectual
Property registrations and applications owned by the Company or any Subsidiary
that are either (A) expired or lapsed, (B) abandoned, or (C) Intellectual
Property registrations or applications that the Company has instructed its
applicable advisor, including in-house counsel, to abandon or allow to lapse),
(ii) all Intellectual Property licenses to which the Company or any Subsidiary
is a party (other than computer software licenses and
confidentiality/non-disclosure agreements), and (iii) all litigation, and all
U.S. oppositions or cancellation actions and material non-U.S. oppositions or
cancellation actions, against the Company or any Subsidiary that are presently
pending or, to the knowledge of the Company, threatened, contesting the
validity, use, ownership, enforceability or registrability of any of the
Intellectual Property owned by the Company or any of its Subsidiaries. The
Company and each of the Subsidiaries exclusively own, free and clear of all
liens, claims or encumbrances, other than any liens, claims or encumbrances to
U.S. Healthcare I, L.L.C., U.S. Healthcare II, L.L.C. or Hologic, Inc., or have
the right to use pursuant to a valid and enforceable written license set forth
on Schedule 3(v) (other than computer software licenses), all Intellectual
Property that is used in the conduct of their businesses. All Intellectual
Property listed in Schedule 3(v) owned by the Company or any Subsidiary, is
valid, subsisting and enforceable. Except as set forth on Schedule 3(v), (a) the
operation of the Company and each Subsidiary’s businesses (including the
commercialization of the Company’s Makena product), do not infringe,
misappropriate or otherwise conflict with, any Intellectual Property rights or
other rights of other persons in respect

 

-12-



--------------------------------------------------------------------------------

of any asset or product which currently generates revenue or is anticipated to
generate revenue in the future or is material to the Company, and the Company is
not, and none of the Subsidiaries are, aware of any facts which indicate a
likelihood of any of the foregoing, and (b) the Company has not, and none of the
Subsidiaries have, in the past two (2) years received any notices that could
reasonably be expected to adversely affect the Company’s or any Subsidiary’s use
or ownership of Intellectual Property (including any demand letters related to
Intellectual Property or unsolicited offers to license patents from any other
person), and (c) to the knowledge of the Company, no third party is currently
infringing, misappropriating or otherwise conflicting with any of the Company’s
or any of the Subsidiaries’ Intellectual Property rights

(w) FDA and Regulatory Matters.

(i) All approvals of New Drug Applications (“NDAs”) and Abbreviated New Drug
Applications (“ANDAs”) and any supplements and amendments to such NDAs and ANDAs
are valid and effective, all necessary reports and submissions have been made to
the Food and Drug Administration (“FDA”), and all applicable fees with respect
to such applications have been paid to FDA.

(ii) Except as set forth on Schedule 3(w), the Company and its Subsidiaries
possess all permits, licenses, approvals, consents and other authorizations,
including but not limited to, NDAs, ANDAs, and all supplements and amendments to
such applications and appropriate state licenses, permits and registrations,
submitted to the appropriate governmental entity necessary to conduct the
business of the Company and its Subsidiaries, including without limitation, all
such registrations, approvals, certificates, authorizations and permits required
by the FDA, the United States Drug Enforcement Administration, Governmental
Authority, and all such are in full force and effect. Each of the Company’s and
its Subsidiaries’s products are and have been, since March, 2009, developed,
manufactured, labeled, stored, tested and distributed by such Person for
products distributed in the marketplace in compliance with all applicable laws,
rules, regulations and orders of the FDA or of any applicable state or other
Governmental Authority.

(iii) The manufacture of products by the Company and its Subsidiaries will be
conducted in compliance with the applicable requirements of the FDA’s Current
Good Manufacturing Practices and pursuant to the terms of the Consent Decree.
All of the Company’s facilities are registered with the FDA and all of their
products are listed with the FDA as required by the FDA’s regulations, 21 C.F.R.
Part 207.

(iv) The Company and its Subsidiaries have complied with and will comply with,
all the FDA post-approval commitments and reporting requirements, including but
not limited to, adverse event reporting obligations.

(v) To the knowledge of the Company and its Subsidiaries, there are no facts or
circumstances that could reasonably be construed as indicating that marketing
approval for any of the Company’s or its Subsidiaries’s products will be
withdrawn or that the Company and its Subsidiaries will not obtain approval for
any products currently pending approval by the FDA or any Governmental
Authority. The Company and its Subsidiaries shall use such prompt, substantial
and persistent efforts to take, or cause to

 

-13-



--------------------------------------------------------------------------------

be taken, all actions, or to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable laws to obtain all consents and
approvals of any Governmental Authority.

(vi) No Exclusion Affiliate (i) has any direct or indirect ownership or control
interest (as defined in Section 1124(a)(3) of the SSA) in the Company or any of
its Subsidiaries except to the extent expressly permitted by the HHS-OIG
Agreements, (ii) serves as an officer, director, agent, managing employee or
employee (as defined in Section 1126(b) of the SSA) of the Company or any of its
Subsidiaries, directly or indirectly, officially or otherwise or (iii) furnishes
any services as an independent contractor or consultant to the Company or any of
its Subsidiaries. “Exclusion Affiliate” means the Company’s affiliates (as
defined or applied under applicable law including the SSA) or Affiliates,
including any natural Persons, trusts, or otherwise and including, for the
avoidance of doubt, Marc Hermelin, in each case as to which exclusion actions or
possible exclusion actions by HHS-OIG exist. “Affiliate” means as applied to any
(i) Person, any other Person directly or indirectly controlling, controlled by,
or under common control with, that Person and (ii) the Company, Victor M.
Hermelin or Marc S. Hermelin, or any of their direct descendants, any members of
their family, or any trust or other similar entity formed for their benefit or
for the benefit of their family. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 10% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise. “SSA” means the Social Security Act of the United States.
“HHS-OIG Agreements” means the HHS-OIG Agreement (Ethex) and the HHS-OIG
Agreement (Hermelin). “HHS-OIG Agreement (Ethex)” means Divestiture Agreement
entered into by and between the Office of Inspector General of the United States
Department of Health and Human Services, K-V Pharmaceutical Corporation, and its
subsidiary ETHEX Corporation, which agreement was entered into by the parties
thereto, and became effective, on November 15, 2010. “HHS-OIG Agreement
(Hermelin)” means that certain Settlement Agreement entered into by and among
the Office of Inspector General of the United States Department of Health and
Human Services, K-V Pharmaceutical Company, Sarah Weltscheff and Marc Hermelin,
which agreement was entered into by the parties thereto, and became effective,
on November 15, 2010, together with the Attachment A and Schedule of
Divestitures thereto, as in effect on the Closing Date.

(vii) There has not occurred any event or condition the result of which could
lead to an HHS-OIG Agreement ceasing to be operative.

(viii) Each of the Company’s representations set forth in any HHS-OIG Agreement
and any document or agreement related thereto is true, accurate and complete in
all respects, and the Company is not aware (after reasonable diligence and
inquiry) of any fact or circumstance that could render any Person’s
representations in such agreements to be false or misleading.

 

-14-



--------------------------------------------------------------------------------

(x) Environmental Laws. Except as described in the 1934 Act Filings, the Company
and its Subsidiaries (i) are in compliance with any and all applicable
Environmental Laws (as hereinafter defined), (ii) have received all
certificates, permits, authorities, licenses or other approvals (collectively,
“Permits”) required of them under applicable Environmental Laws to conduct their
respective businesses as currently conducted and (iii) are in compliance with
all terms and conditions of any such Permit where, in each of the foregoing
clauses (i), (ii) and (iii), the failure to so comply would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, Permits, plans or regulations issued,
entered, promulgated or approved thereunder.

(y) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company.

(z) Payment of Taxes. All federal and other material tax returns and reports of
the Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon the Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable,
except for such taxes which are being contested in good faith and for which
adequate reserves have been established in accordance with GAAP. The Company
knows of no proposed tax assessment against the Company or any of its
Subsidiaries which is not being actively contested by the Company or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

(aa) Internal Controls. Except as disclosed in the 1934 Act Filings, the Company
is unaware of any material weakness or significant deficiencies in its internal
control over financial reporting

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the SEC
Documents and is not so disclosed.

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

-15-



--------------------------------------------------------------------------------

(dd) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Agent, paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

(ee) Disclosure. The Company confirms that neither it nor, to its knowledge, any
other Person acting on its behalf has provided any of the Buyers or their agents
or counsel with any information that constitutes or could reasonably be expected
to constitute material, nonpublic information (other than information relating
to the offering of the Common Shares). The Company understands and confirms that
each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company on or
before the date hereof but which has not been so publicly announced or
disclosed.

(ff) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
and in reliance upon compliance by the Buyers with applicable law, it is
understood and acknowledged by the Company (i) that none of the Buyers have been
asked by the Company or its Subsidiaries to agree, nor has any Buyer agreed with
the Company or its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by any Buyer,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Buyer, and counter parties in “derivative” transactions to which
any such Buyer is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that each Buyer shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that,
subject to and in reliance upon compliance by the Buyers with applicable law,
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding and (b) such
hedging and/or trading activities (if any) could reduce the value of the
existing stockholders’ equity interests in the Company at and after the time
that the hedging and/or trading activities are being conducted.

 

-16-



--------------------------------------------------------------------------------

(gg) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended (the “Code”), and the Company
shall so certify upon any Buyer’s request.

(hh) ERISA Compliance. The Company, each of its Subsidiaries and each of their
respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. “Employee Benefit Plan” means any “employee benefit plan”
as defined in Section 3(3) of ERISA (other than a Multiemployer Plan) which is
or, within the last six years, was sponsored, maintained or contributed to by,
or required to be contributed by, the Company, any of its Subsidiaries or,
solely with respect to any Employee Benefit Plan covered under Title IV of
ERISA, any of their respective ERISA Affiliates. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended from time to time, and any
successor thereto. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. As of the date hereof, no liability to the
PBGC (other than required premium payments and required minimum funding
contributions), the Internal Revenue Service, any Employee Benefit Plan or any
trust established under any Employee Benefit Plan is expected to be incurred by
the Company, any of its Subsidiaries or any of their ERISA Affiliates and none
of the foregoing entities maintains, contributes to or has any liability with
respect to any Pension Plan or Multiemployer Plan. “PBGC” means the Pension
Benefit Guaranty Corporation or any successor thereto. “Pension Plan” means any
Employee Benefit Plan, other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA. “Multiemployer
Plan” means any Employee Benefit Plan which is a “multiemployer plan” as defined
in Section 3(37) of ERISA. No ERISA Event has occurred or is reasonably expected
to occur which would result in material liability of the Company. “ERISA Event”
means (i) a “reportable event” within the meaning of Section 4043 of ERISA and
the regulations issued thereunder with respect to any Pension Plan (excluding
those for which the provision for 30-day notice to the PBGC has been waived by
regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Company or any of its Subsidiaries. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b),(c),(m) or (o) of the Code, and the regulations and published
interpretations thereunder of which the Company or such subsidiary is a member.

 

-17-



--------------------------------------------------------------------------------

(ii) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

(jj) OFAC. Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or Person acting on
behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of this offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
or entity, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to any
Buyer upon request. The Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken upon
Buyer’s request. The Company shall make all filings and reports as it reasonably
determines are necessary relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date; provided, however, the Company shall
not for any such purpose be required to qualify generally to transact business
as a foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction.

(c) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for the repayment of outstanding indebtedness of the Company or any
of its Subsidiaries and for general corporate purposes.

(d) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) until the date such
Investor shall have sold all the Common Shares, (i) unless the following are
filed with the SEC through EDGAR and are available to the public through the
EDGAR system, within three (3) Business Days after the

 

-18-



--------------------------------------------------------------------------------

filing thereof with the SEC, a copy of its Annual Reports on Form 10-K and
Quarterly Reports on Form, 10-Q, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, and (ii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

(e) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of all Registrable Securities (as defined in the
Registration Rights Agreement) from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stock’s
authorization for listing and trading on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).

(f) Certain Fees and Expenses. The Company shall pay all transfer agent fees,
stamp or transfer taxes and other taxes (not including income or similar taxes)
and duties levied in connection with the sale and issuance of the applicable
Securities. Except as otherwise expressly set forth in the Transaction Documents
(including Section 9(q) of this Agreement), each party to this Agreement shall
bear its own fees and expenses in connection with the sale of the Securities to
the Buyers (including, without limitation, each party’s legal, accounting and
other expenses).

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(h) of this Agreement;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(h) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor; provided that any and all costs to effect the pledge of the
Common Shares are borne by the pledgor and/or pledgee and not the Company.

(h) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release describing certain terms of
the transactions contemplated by the Transaction Documents and on or before 9:30
a.m., New York City time, on the second

 

-19-



--------------------------------------------------------------------------------

Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing certain terms of the transactions
contemplated by the Transaction Documents and attaching certain Transaction
Documents (including, without limitation, this Agreement and the form of the
Registration Rights Agreement) as exhibits to such filing as required by the
1934 Act (the “8-K Filing”). From and after the filing of the 8-K Filing with
the SEC, no Buyer shall be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries from and after the filing of the 8-K Filing with the
SEC without the express written consent of such Buyer. Neither the Company, its
Subsidiaries nor any Buyer shall issue any other press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that (A) the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with any of the
material or information included in the 8-K Filing or (ii) as is required by
applicable law and regulations, and (B) any Buyer may make any filings and
disclosures required by applicable law, rule or regulation, including any
filings and disclosures required under Section 13 or Section 16 of the 1934 Act.
Without the prior written consent of any applicable Buyer, neither the Company
nor any of its Subsidiaries or affiliates shall disclose the name of such Buyer
in any filing, announcement, release or otherwise other than in connection with
the Registration Statement, as contemplated pursuant to the Registration Rights
Agreement, or unless such disclosure is required by law, regulation or the
Principal Market.

(i) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

(j) Future Equity Offerings.

(i) Each Buyer shall have a right of first offer to purchase up to such Buyer’s
Pro Rata Percentage of any offering for cash by the Company of shares of Common
Stock or any other class or series of its capital stock (including its Class B
Common Stock), or any other securities convertible or exercisable into or
exchangeable for Common Stock or any other class or series of capital stock
(including convertible stock and redeemable stock), but excluding any Exempt
Securities. For purposes of this Section 4(j), the term (A) “Exempt Securities”
means (i) options granted to employees, directors or consultants under the
Company’s stock option plans, (ii) the conversion or exercise of convertible or
exercisable securities outstanding on the date hereof, (iii) the issuance of
shares in connection with debt financing or similar transactions that are
primarily of a non-equity financing nature and approved by the Company’s Board
of Directors, (iv) securities issued pursuant to acquisitions or strategic
transactions approved by the Company’s Board of Directors, and (v) securities
issued in exchange for outstanding debt, and (B)“Pro Rata Percentage” means, in
respect of each Buyer, the percentage determined by dividing the number of
Common Shares acquired by such Buyer pursuant to this Agreement by the number of
Common Shares acquired by all of the Buyers pursuant to this Agreement.

 

-20-



--------------------------------------------------------------------------------

(ii) If the Company plans to undertake a financing subject to this Section 4(j),
the Company shall provide written notice to each Buyer that the Company plans to
undertake the financing (the “Financing Notice”), providing a general outline of
the proposed structure and anticipated terms thereof and describing in
reasonable detail all of the material terms of any such proposed financing. The
date on which the Financing Notice is delivered shall be referred to as the
“Notice Date”. Unless a Buyer provides the Company notice in writing within
five (5) days of the Notice Date that it wishes to participate in such
financing, such Buyer’s rights hereunder with respect to such proposed financing
(but not with respect to any other future financing) shall be deemed waived. If
Buyer notifies the Company that it wishes to participate in the financing, the
Buyer shall negotiate such participation in good faith with the Company. If any
Buyer fails to timely exercise its right of first offer to purchase its full Pro
Rata Percentage of the securities subject to this Section 4(j) (each, an
“Ineligible Over Allotment Buyer”), then within 10 days of the Notice Date the
Company shall give written notice to the Buyers who indicated an intention to
purchase their full pro rata share (each, an “Eligible Over Allotment Buyer”) of
the number of securities of the Company subject to this Section 4(j) and not
subscribed by the Ineligible Over Allotment Buyers (the “Shortfall Notice”),
whereupon each Eligible Over Allotment Buyer shall have the right, but not the
obligation, to elect, by written notice to the Company during the 5-day period
following its receipt of such Shortfall Notice (the “Shortfall Notice Period”),
to purchase any of the securities not so subscribed by the other Buyers (the
allocation of such securities among the Eligible Over Allotment Buyers
exercising the over allotment option shall be made pro rata among them based on
their Pro Rata Percentages or in such other proportions as such participating
Eligible Over Allotment Buyers shall unanimously determine in their sole
discretion). Unless an Eligible Over Allotment Buyer provides the Company notice
in writing within such five days of its receipt of a Shortfall Notice that it
wishes to exercise its over allotment option, indicating the maximum number of
securities it wishes to purchase, such Eligible Over Allotment Buyer’s right
with respect to such over allotment option shall be deemed waived. The parties
shall work in good faith to complete the financing within 30 days of the Notice
Date (the “Completion Date”). If the proposed financing is not completed by the
Completion Date, the Company shall, during the sixty (60) day period following
the Completion Date, be permitted to sell the securities described in the
Financing Notice on terms and conditions no less favorable than those set forth
in the Financing Notice. If the Buyers do not elect to purchase all of the
securities with respect to a proposed financing that is the subject of a
Financing Notice, the Company shall, during the 90-day period following the
Completion Date, be permitted to sell the securities not subscribed for by the
Buyers on terms and conditions no less favorable than those set forth in the
Financing Notice.

(iii) The rights and obligations established pursuant to this Section 4(j) shall
terminate upon the 18- month anniversary of the Closing Date

5. REGISTRAR; TRANSFER AGENT INSTRUCTIONS.

(a) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

-21-



--------------------------------------------------------------------------------

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Securities in such amounts as specified from time
to time by each Buyer to the Company in the form of Exhibit B attached hereto
(the “Irrevocable Transfer Agent Instructions”). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(h) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(h), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Securities sold, assigned
or transferred pursuant to an effective registration statement or pursuant to
Rule 144, the transfer agent shall issue such Securities to the Buyer, assignee
or transferee, as the case may be, without any restrictive legend. The
Irrevocable Transfer Agent Instructions shall also provide that, upon the Common
Shares becoming freely tradable by a non-affiliate pursuant to Rule 144, the
transfer agent shall reissue a certificate representing such Common Shares
without legends upon receipt by such transfer agent of the legended certificates
for such Common Shares, together with a customary representation by the Buyer
that Rule 144 applies to the shares of Common Stock represented thereby.

(c) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates within five (5) Trading Days (as
defined below) of receipt of documents necessary for the removal of legend set
forth above as determined by the Company (the “Deadline Date”), then, in
addition to all other remedies available to the holder, if on or after the
Trading Day (as defined below) immediately following such five (5) Trading Day
period, the holder purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the holder of shares of
Common Stock that the holder anticipated receiving without legend from the
Company (a “Buy-In”), then the Company shall, within five (5) Trading Days after
the holder’s request and in the holder’s discretion, either (i) pay cash to the
holder in an amount equal to the holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the holder a certificate or
certificates representing such shares of

 

-22-



--------------------------------------------------------------------------------

Common Stock and pay cash to the holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) the number of such shares of
Common Stock, times (B) the Closing Bid Price on the Deadline Date. “Closing Bid
Price” means, for any security as of any date, the last closing price for such
security on the Principal Market, as reported by Bloomberg, or, if the Principal
Market begins to operate on an extended hours basis and does not designate the
closing bid price then the last bid price of such security prior to 4:00:00
p.m., New York Time, as reported by Bloomberg, or, if the Principal Market is
not the principal securities exchange or trading market for such security, the
last closing price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price is reported for such security
by Bloomberg, the average of the bid prices of any market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Bid Price of such security on such date shall be the fair market value as
mutually determined by the Company and the holder. If the Company and the holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to the procedure that follows. The Company
shall submit the disputed determinations or arithmetic calculations of the
Closing Bid Price via facsimile within two (2) Business Days after the Deadline
Date (if the Company did not otherwise deliver unlegended certificates pursuant
to this Section 5) to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Closing Bid Price within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile the disputed determination of the Closing Bid Price to
an independent, reputable investment bank selected by the Company and approved
by the Holder. The Company shall cause at its expense the investment bank to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Business Days from the time it receives
the disputed determinations or calculations. Such investment bank’s
determination or calculation shall be binding upon all parties absent
demonstrable error. All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period. “Trading Day” means any day on which
the Common Stock are traded on the Principal Market, or, if the Principal Market
is not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock are then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock are scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock are suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time).

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares to
each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

-23-



--------------------------------------------------------------------------------

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
applicable Purchase Price for the Common Shares being purchased by the Buyers at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or material adverse effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (in such amounts as such
Buyer shall request) being purchased by such Buyer at the Closing pursuant to
this Agreement.

(ii) Such Buyer shall have received the opinion of Thompson Coburn LLP, counsel
for the Company (“Company Counsel”), dated as of the Closing Date, in
substantially the form of Exhibit C attached hereto.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit B attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iv) The Common Stock (I) shall be listed on the Principal Market and (II) shall
not have been suspended, as of the Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market.

 

-24-



--------------------------------------------------------------------------------

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary or Assistant Secretary of the Company and dated as of the Closing
Date, in the form attached hereto as Exhibit D, as to (i) the resolutions
consistent with Section 3(b) as adopted by the Company’s Board of Directors in a
form reasonably acceptable to such Buyer, (ii) the Certificate of Incorporation
and (iii) the Bylaws, each as in effect at the Closing.

(vi) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer, in the form attached hereto as Exhibit E.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before fifteen (15) Business Days from the date hereof
due to the Company’s or such Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

-25-



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of Common Shares representing at least a majority of the amount of the
Common Shares, or, if prior to the Closing Date, the Buyers listed on the
Schedule of Buyers as being obligated to purchase at least a majority of the
amount of the Common Shares. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or holders of Common Shares, as the case may be. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

if to the Company:

K-V Pharmaceutical Company

One Corporate Woods Drive

Bridgeton, MO 63044

Attention: President and CEO

Phone: 314-645-6600

Fax: 314-646-3751

 

-26-



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

Thompson Coburn LLP

One U.S. Bank Plaza

St. Louis, MO 63101

Attention: Thomas A. Litz

Phone: 314-552-6000

Fax: 314-552-7000

if to the Transfer Agent:

Computershare Trust Company, N.A.

250 Royal Street

Canton, MA 02021

Attn: Simone Harris

if to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers;

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities (as defined in the Registration Rights Agreement) issued
and issuable hereunder. A Buyer may assign some or all of its rights hereunder
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights.

 

-27-



--------------------------------------------------------------------------------

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that the Agent may rely upon the representations and warranties
contained in Sections 2 and 3 hereof, and except that Section 2(f)(ii) shall
inure to the benefit of the Agent, which shall be a third party beneficiary with
respect thereto.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities hereunder and in addition
to all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any certificate delivered by the Company hereunder, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any certificate delivered by the Company hereunder or (c) any cause
of action, suit or claim brought or made against such Indemnitee by a third
party (including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any certificate
delivered by the Company hereunder, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (iii) the status of such Buyer or holder of the
Securities as an investor in the Company. The Company will not be liable to any
Buyer under this Agreement to the extent that a loss, claim, damage or liability
is attributable to any Buyer’s breach of any of the representations, warranties,
covenants or agreements made by such Buyer in this Agreement or in the other
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is

 

-28-



--------------------------------------------------------------------------------

permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 9(k) shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then at any time prior to
performance by the Company of such obligation such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be

 

-29-



--------------------------------------------------------------------------------

deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company will not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
and each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. Notwithstanding the foregoing, nothing in this
subsection (p) shall be construed to alter or affect the closing condition set
forth in Section 6(ii) hereof.

(q) Knowledge. For purposes of this Agreement, whenever there is a reference to
the Company’s knowledge, it shall mean the actual knowledge of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company, after due
inquiry.

[Signature Page Follows]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: K-V PHARMACEUTICAL COMPANY By:  

/s/ Gregory J. Divis, Jr.

  Name: Gregory J. Divis, Jr.   Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: CADUCEUS CAPITAL MASTER FUND LIMITED By:  

/s/ Sven Borha

  Name: Sven Borha   Title: Partner CADUCEUS CAPITAL II, L.P. By:  

/s/ Sven Borha

  Name: Sven Borha   Title: Partner UBS EUCALYPTUS FUND, L.L.C. By:  

/s/ Sven Borha

  Name: Sven Borha   Title: Partner PW EUCALYPTUS FUND, LTD By:  

/s/ Sven Borha

  Name: Sven Borha   Title: Partner SUMMER STREET LIFE SCIENCES HEDGE FUND
INVESTORS, LLC By:  

/s/ Sven Borha

  Name: Sven Borha   Title: Partner



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: Visium Credit Master Fund, Ltd By:  

/s/ Mark Gottlieb

  Name: Mark Gottlieb   Title: Signatory Visium Balanced Master Fund, Ltd By:  

/s/ Mark Gottlieb

  Name: Mark Gottlieb   Title: Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: CAPITAL VENTURES INTERNATIONAL By:   Heijub Capital Management, Inc.,
its authorized agent By:  

/s/ Martin Kobinger

  Name: Martin Kobinger   Title: Investment Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: Hudson Bay Master Fund LTD By:  

/s/ Yoav Roth

  Name: Yoav Roth   Title: Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: PFM Healthcare Fund, LP By:  

/s/ Eric Moore

  Name: Eric Moore   Title: CFO PFM Healthcare Principals Fund, LP By:  

/s/ Eric Moore

  Name: Eric Moore   Title: CFO PFM Healthcare Offshore Fund, Ltd By:  

/s/ Eric Moore

  Name: Eric Moore   Title: CFO



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

   Number of
Common Shares      Purchase
Price     

Address and Phone

Number

CADUCEUS CAPITAL MASTER FUND LIMITED

     435,000         1,413,750      

767 Third Avenue

New York, NY 10017

212-739-6400

CADUCEUS CAPITAL II, L.P.

     330,000         1,072,500      

767 Third Avenue

New York, NY 10017

212-739-6400

UBS EUCALYPTUS FUND, L.L.C

     270,000         877,500      

767 Third Avenue

New York, NY 10017

212-739-6400

PW EUCALYPTUS FUND, LTD

     17,000         55,250      

767 Third Avenue

New York, NY 10017

212-739-6400

SUMMER STREET LIFE SCIENCES HEDGE FUND INVESTORS, LLC

     148,000         481,000      

767 Third Avenue

New York, NY 10017

212-739-6400

Visium Credit Master Fund, Ltd

     1,828,528         5,942,716      

950 Third Avenue

New York, NY 10022

646-840-5800

Visium Balanced Master Fund, Ltd

     1,296,472         4,213,534      

950 Third Avenue

New York, NY 10022

646-840-5800

Capital Ventures International

     625,000         2,031,250      

401 City Line Avenue

Bala Cynwyd, PA 19004

415-403-6500

Hudson Bay Master Fund LTD

     1,000,000         3,250,000      

120 Broadway

New York, NY 10271

212-571-1244

PFM Healthcare Fund, LP

     2,128,976         6,919,172      

One Market Plaza

San Francisco, CA 94105

415-281-1000

PFM Healthcare Principals Fund, LP

     277,951         903,341      

One Market Plaza

San Francisco, CA 94105

415-281-1000

PFM Healthcare Offshore Fund, Ltd

     1,593,073         5,177,487      

One Market Plaza

San Francisco, CA 94105

415-281-1000